

116 HR 4190 IH: Domestic Terrorism Information Act of 2019
U.S. House of Representatives
2019-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4190IN THE HOUSE OF REPRESENTATIVESAugust 16, 2019Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to submit to Congress a report on domestic terrorism, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Domestic Terrorism Information Act of 2019. 2.Report on domestic terrorism (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report that includes, for the period beginning on January 1, 2009, and ending on the date of the enactment of this Act, the following:
 (1)The number of individuals arrested by a Federal law enforcement officer pursuant to an investigation of an act of domestic terrorism, the results of each such investigation, and any charges filed pursuant to each such investigation.
 (2)The number of individuals who have been killed by acts of domestic terrorism. (3)The methods and strategies that the Department of Justice uses to prevent domestic terrorism.
 (b)DefintionIn this Act, the term domestic terrorism has the meaning given that term in section 2331 of title 18, United States Code. 